Opinion
per Curiam,
This matter is herewith transferred to the Commonwealth Court as it is one where the application, interpretation and enforcement of an “act of the General Assembly regulating the affairs of political subdivisions, municipality and other local authorities or other public corporations or of the officers, employes, or agents thereof, acting in their official capacity . . .” is involved. See Act of July 31, 1970, P. L. 673, Art. IV, §402(4), 17 P.S. §211.402(4).
Mr. Chief Justice Bell took no part in the consideration or decision of this case.